Judge Becton,
dissenting.
As does the majority, I believe it was error to exclude Dr. Groce’s explanation of the bases for his opinion that defendant was unable to distinguish between right and wrong. The majority and I differ on the prejudicial effect of the exclusion of the proffered evidence, and I, therefore, dissent.
State v. Wade, 296 N.C. 454, 251 S.E. 2d 407 (1979) is, in my view, controlling. To allow Dr. Groce to give an expert opinion on sanity without fully explaining the bases for his opinion “impart[s] a meaningless conclusion to the jury. The jury must be given an opportunity to evaluate the expert’s conclusion by his testimony as to what matters he took into consideration to reach it.” Id. at 463, 251 S.E. 2d at 412, quoting State v. Griffin, 99 Ariz. 43, 49, 406 P. 2d 397, 401 (1965).
After setting out in detail the number and type tests Dr. Groce gave defendant, the type and the effect of medication defendant was given, and the diagnoses made, the majority then states, as if this were dispositive of the issue, that: “[t]his testimony was sufficient to demonstrate to the jury that Dr. Groce spent considerable time working with the defendant and had a deep and broad basis for his opinion as to the defendant’s legal sanity.” Ante, p. 6. The teaching of Wade is that the facts and factors that form and support the “deep and broad basis for [a psychiatrist’s] opinion” are as important as the opinion.
Significantly, the jury was not allowed to hear the following testimony that assisted Dr. Groce in forming his opinion that defendant was suffering from chronic undifferentiated schizophrenia:
He reported to me that he had been hearing voices, arbitrary hallucination kind of voices, talking to him every day; that he had heard his family plotting to kill him; that he had heard his mother offer money to have him killed; that his family made comments like, “He eats too much, he’s greedy,” he told me that he had heard shooting outside of the house, *642and that he knew from the conversation in the house that that was the hired killers who had been practicing to kill him and they were waiting for him to come out of the house. He told me that he did not remember the actual assault on his family members. [Emphasis added.]
It was critically important for the jury in evaluating Dr. Groce’s credibility to hear this testimony. Moreover, it is not sufficient simply to “note that Dr. Evans was allowed to testify as to his conversations with the defendant and that his conversations revealed some of the same points as those conducted by Dr. Groce.” Ante, p. 7. Dr. Evans’ testimony is not nearly as descriptive as Dr. Groce’s, and, more important, does not specifically suggest that defendant thought his family was plotting to kill him or have him killed. The jury may have viewed Dr. Evans’ testimony as merely suggesting that defendant thought that neighbors wanted his mother to commit him to a mental institution. To highlight the difference between Dr. Groce’s testimony that was excluded, and Dr. Evans’ testimony, that was heard by the jury, I include it herein:
The defendant had the idea about neighbors meeting his mother and paying her a thousand dollars to get rid of him. He related that people were saying things about him in the neighborhood. That they were running a liquor store across the street from him, and he thought that was a bad thing. He didn’t like that. He told me he thought his mother was connected in some way with getting rid of him. I knew the defendant’s mother. She accompanied the defendant to the mental health center.
Believing that the exclusion of Dr. Groce’s testimony was harmful, not harmless, I vote for a new trial.